      Case 1:20-cr-00136-NRB Document 21 Filed 07/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :           CONSENT PRELIMINARY ORDER
          - v. -                              OF FORFEITURE/
                                  :           MONEY JUDGMENT
EARL MARTIN,
   a/k/a “Robert Barnes,”         :           20 Cr. 136 (NRB)

                      Defendant.       :

- - - - - - - - - - - - - - - - - x

           WHEREAS, on or about February 18, 2020, EARL MARTIN,

a/k/a “Robert Barnes,” (the “defendant”), was charged in a two-

count Indictment, 20 Cr. 136 (NRB) (the “Indictment”), with bank

robbery, in violation of Title 18, United States Code, Sections

2113(a) and 2 (Counts One and Two);

           WHEREAS, the Indictment included a forfeiture allegation

as to Counts One and Two of the Indictment, seeking forfeiture to

the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section

2461(c),   of   any   and   all   property,    real   and   personal,   that

constitutes or is derived from proceeds traceable to the commission

of the offenses charged in Counts One and Two of the Indictment,

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the

Indictment;
      Case 1:20-cr-00136-NRB Document 21 Filed 07/20/20 Page 2 of 5



            WHEREAS, on or about July 20, 2020, the defendant pled

guilty to Count Two of the Indictment pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count Two of the Indictment and agreed

to forfeit, pursuant to Title 18, United States Code, 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c): a sum of money

equal to $1,000 in United States currency, representing the sum of

money in United States currency equal to the amount of proceeds

traceable to the commission of the offense charged in Count Two of

the Indictment;

            WHEREAS, the defendant consents to the entry of a money

judgment   in   the     amount    of    $1,000   in   United   States   currency

representing the amount of proceeds traceable to the offense

charged    in   Count    Two     of    the   Indictment   that   the    defendant

personally obtained; and

            WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count Two of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

            IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, David J.
       Case 1:20-cr-00136-NRB Document 21 Filed 07/20/20 Page 3 of 5



Robles of counsel, and the defendant, and his counsel, Ariel

Werner, Esq., that:

             1.   As a result of the offense charged in Count Two of

the   Indictment,   to    which      the    defendant     pled    guilty,   a   money

judgment in the amount of $1,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count Two of the Indictment that the

defendant    personally       obtained,      shall   be    entered    against     the

defendant.

             2.   Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal      Procedure,       this        Consent     Preliminary      Order      of

Forfeiture/Money Judgment is final as to the defendant, EARL MARTIN

a/k/a “Robert Barnes”, and shall be deemed part of the sentence of

the defendant, and shall be included in the judgment of conviction

therewith.

            3.    All    payments     on    the   outstanding      money    judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail to the United States Attorney’s Office,

Southern     District    of    New    York,    Attn:      Money    Laundering    and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.
        Case 1:20-cr-00136-NRB Document 21 Filed 07/20/20 Page 4 of 5



              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United    States    shall    have     clear    title   to    such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal      Procedure,    the     United      States     Attorney’s    Office      is

authorized to conduct any discovery needed to identify, locate or

dispose       of     forfeitable      property,          including      depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

              7.     The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

              8.     The   Clerk     of   the     Court     shall    forward      three

certified      copies      of      this   Consent         Preliminary     Order      of

Forfeiture/Money       Judgment      to   Assistant       United    States   Attorney

Alexander      J.    Wilson,    Co-Chief     of    the     Money    Laundering      and
       Case 1:20-cr-00136-NRB Document 21 Filed 07/20/20 Page 5 of 5



Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

           9.   The   signature   page   of   this   Consent       Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:   /s/ David J. Robles                            7/20/2020
      DAVID J. ROBLES                                DATE
      Assistant United States Attorney
      One St. Andrew’s Plaza
      New York, NY 10007
      (212)637-2550

EARL MARTIN a/k/a “Robert Barnes”


By:                                                   7/20/2020
      EARL MARTIN a/k/a “Robert Barnes”              DATE


By:                                                    7/20/2020
      ARIEL WERNER, ESQ.                             DATE
      Attorney for Defendant
      Federal Defenders of New York
      52 Duane Street
      New York, NY 10007

SO ORDERED:
                                                     07/20/2020
HONORABLE NAOMI REICE BUCHWALD                       DATE
UNITED STATES DISTRICT JUDGE
